Citation Nr: 0638474	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to March 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  This decision denied the veteran's claim for 
a rating in excess of 50 percent for PTSD.

The veteran's claim was remanded by the Board in September 
2004 for further development.  In November 2005 the RO 
granted the veteran an increased rating of 70 percent for 
PTSD.  In an October 2006 Informal Hearing Presentation, the 
veteran's representative noted that the veteran seeks a 100 
percent rating for PTSD or a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
The claim for TDIU is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of sleep disturbance, 
dysphoria, and depression. 

2.  The veteran's post-traumatic stress disorder symptoms do 
not result in gross impairment in thought processes; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living disorientation to time or place; memory loss for names 
of close relatives, own occupation or own name, or total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While he has not been 
provided notice of the type of evidence necessary to 
establish effective dates with respect to his claim, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that an increased 
rating is not warranted.  Consequently, an effective date 
will not be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to effective dates.

The record reflects that by letter dated in November 2004 the 
RO informed the veteran of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  He was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran's private medical records, VA medical records, 
and Vet Center medical records have been obtained.  The 
veteran was afforded two VA psychiatric examinations.  The 
veteran's Social Security Administration records were also 
obtained.  The veteran provided testimony at a hearing before 
the undersigned Veterans Law Judge in March 2004.  The 
veteran has not identified and the Board is not aware of any 
additional evidence or information which could be obtained to 
substantiate this claim.  In sum, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claim. VA has fulfilled its duty to assist with regard to the 
veteran's claim.

The Board is satisfied that the originating agency properly 
processed the veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.

Legal Criteria:

PTSD warrants a 70 percent disability evaluation if it is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM IV) at 32).  

A GAF of 31 to 40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  DSM IV.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  

History and Analysis:

The veteran's claim for a rating in excess of 50 percent for 
PTSD was received on February 5, 2002.  By rating action in 
November 2005 the veteran was awarded a 70 percent rating 
effective from February 5, 2002.  The veteran was afforded a 
temporary total rating based on hospitalization for PTSD from 
June 16, 2002 to July 31, 2002.  The veteran seeks a 100 
percent rating for his PTSD disability.

The temporary total rating was based on a VA inpatient PTSD 
treatment program evaluation from June 16 to July 19, 2002.  
The summary of that program indicates that the veteran was 
cooperative and that he had good eye contact.  The veteran's 
affect was euthymic, constricted, and related.  The veteran's 
thought processes were goal directed and without fundamental 
thought disorder.  The veteran denied current delusions, 
illusions, and hallucinations.  Suicidal or homicidal 
ideations were not found.  The veteran's GAF was noted to be 
51, and lowest GAF in the past 12 months was also noted to be 
51.  A GAF of 51 is at the bottom end of the range that 
represents only moderate symptoms or moderate difficulty in 
social, or occupational functioning.  See DSM-IV. 

Vet Center records indicate complaints of nightmares and 
sleep disturbance.  The veteran was frequently noted to be 
depressed due to the death of his two daughters.  It was 
noted that while the veteran reported problems with sleep, 
irritability, anger, and social isolation, the veteran 
appeared to be functioning fairly well overall.  The veteran 
often focused on non-PTSD health issues, such as his 
pulmonary problems.

At the March 2004 hearing the veteran asserted that his PTSD 
symptoms entitled to a higher rating for PTSD.  He testified 
that he did not get any sleep at night, that he has 
delusions, that he can not get along with anyone, and that 
this wife moved out on him due to his PTSD.

The Board has examined the veteran's extensive medical 
records including private medical records, Vet Center 
records, VA outpatient records, VA inpatient records, the VA 
examination reports of March 2002, and August 2005, as well 
as the Social Security Administration records.  The VA 
examination reports do show that the veteran has severe PTSD 
with such symptoms as depression, suicidal ideation, 
homicidal ideation, limited eye contact, and dysphoria.  
However, these symptoms do not meet the criteria for a 100 
percent rating for PTSD.  Furthermore, the medical evidence 
indicates that the veteran does not have suicidal or 
homicidal intent, that his judgment and insight are adequate, 
that his thought processes and associations are logical and 
tight, and that there is no gross impairment in memory 
observed.  It has also been noted that the veteran is fully 
oriented, that he does not report hallucinations, and that no 
delusional material has been noted.  The veteran has further 
been noted to be casually groomed and fully cooperative.  
None of the medical evidence listed above has shown that the 
veteran's PTSD results in gross impairment in thought 
processes; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name, or total occupational and social impairment.  

The Board also notes that the medical evidence has shown that 
the veteran's GAF due to PTSD has ranged from 40 to 51.  A 
GAF of 40 is at the top end of the range that represents some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood.  See DSM-IV.  
However, the medical evidence does not indicate that the 
veteran has ever experienced such symptoms.

The Board further notes that the Social Security records 
dated in 1996 indicate that the veteran was unable to work 
due to homonymous hemianopsia (loss of visual fields of the 
eyes) and cerebellar infarctions (strokes).  None of the 
medical evidence indicates that the veteran is unable to work 
due to his PTSD symptoms.  Since the preponderance of the 
evidence reveals that the veteran does not meet the criteria 
for a rating in excess of 70 percent, the Board finds that an 
increased rating for PTSD is not warranted.


ORDER

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


